The Attorney                General        of Texas
                                            May 27, 1981
MARK WHITE
Attorney General

                   Honorable Tim Von Dohlen                     Opinion No. MW-341
                   Committee on Regions, Compacts &
                     Districts                                  Re: Ineligibility of campaign con-
                   House of Representatives                     tributors for appointment to Good
                   Austin, Texas 78769                          Neighbor Commission

                   Dear Representative   Von Dohlen:

                         As amended in 1979, section 1 of article 4101-2, V.T.C.S., reads in part:

                              There is hereby created the Good Neighbor Commis-
                              sion of Texas which shall be composed of nine (9)
                              members, each of whom shall be a citizen of the
                              United States and a resident of the State of Texas,
                              and shall be appointed by the Governor with advice
                              and consent of the Senate. . . . No person shall be
                              eligible to appointment to the CornmIssIon who has
                              contnbuted    more than $1,000 on behalf of the
                              politIca candidacy of the Governor who makes the
                              appointments   under this Act, or to any pohtlcal
                              action    commlttee    supporting  such   candidacy.
                              ‘(Emphasis added).

                   You have asked about the constitutionality    of the provision emphasized.

                          That language was added by Acts 1979, 66th Legislature, R.S., chapter
                   741 at 1825, the title of which act describes it as “An Act relating to the
                   expiration, staff, functions, and revenue of the Good Neighbor Commission
                   of Texas.” The title makes no mention of the composition of the commission
                   or of eligibility requirements for members.

                         The Texas Constitution,   article 3, section 35, provides:

                               No bill, (except general appropriations bills. . .) shall
                               contain    more than one subject, which shall be
                               expressed in its title.   But if any subject shall be
                               embraced in an act, which shall not be expressed in
                               the title, such act shall be void only as to so much
                               thereof, as shall not be so expressed.        (Emphasis
                               added).




                                                   p. 1122
                                                                                         ,




Honorable Tim Von Dohlen - Page Two          (W-341)




      The bill amending article 4104-2, V.T.C.S., was not a general appropriation bill,
although it earmarked certain funds for particular uses. See Johnson v. Ferguson, 55
S.W.2d 153 (Tex. Civ. App. - Austin 1932, writ dism’d). attorney       General Opinion
H-1050 (1977). Generally, the constitutional    provision - that an act is void with
respect to any subject embraced therein that is not expressed in the title - is entitled
to a liberal construction; however, a stricter standard is enforced when the matter
addressed is an amendatory act. Bates v. State, 587 S.W. 2d 121(Tex. Crim. App. 1979);
White v. State, 440 S.W.2d 660 (Tex. Crim. App. 1969).

       Even with original acts, the rule of liberal construction will not be followed to
the extent that it will relieve the legislature of the necessity of disclosing the real
subject of the act in the title, nor will it be extended to hold valid an act the title of
which is deceptive or misleading as to the real content of the act. Fletcher v. State,
439 S.W.2d 656 (Tex. 1969). Moreover, Texas courts will restrict even an original
statute if its title states the subject in specific terms. C. Hayman Construction Co. v.
American Indemnity Co., 471 S.W.2d 564 (Tex. 19711.

       With respect to amendatory acts, a title that does not merely state a purpose to
amend a statute, but proceeds to specify the particular field an amendment is to cover
or states a purpose to make certain changes in the prior law not merely descriptive of
the matter to which the law relates, limits the amendatory act to the making of the
chances desianated and DreClUdes anv additional. contrarv or different amendment.
Arnold v. Le&rd,     273 S.W. 799 (Tex. 1925); White v. State, 440 SW. 2d 660 (Tex.
Crim. App. 19691.

       Here, the language of the title limits the amendment to matters pertaining
directly or Indirectly     to “the expiration, staff, functions and revenue” of the
commission. Nothing in the title would give fair notice to a legislator or any other
person interested in the subject matter of the bill that the proposed act would limit
membership on the commission to those persons who had not contributed money of a
certain amount to the political campaign of the appointing governor. See C. Hayman
Construction Co. v. American Indemnity Co., supra Cf. State v. The PGtorians,        186
S.W.2d 973 (Tex. 1945). Consequently, the 1979 legislation violates article 3, section
35 of the Texas Constitution in that respect, and the emphasized language is void and
of no effect, in our opinion.

      Other objections to this provision have also been raised, but in view of our
disposition of the matter, we need not reach them.     Nor, in the context of your
question, need we address other provisions of the statute beyond noting that the
language about which you asked is severable from the remainder of the act. V.T.C.S.
art. Ha.

                                     SUMMARY

               The statutory provision is void which limits membership on
           the Good Neighbor Commission to persons not contributing to
           the political campaign of the appointing governor.




                                     p.   1123
.       3

    ,




            Honorable Tim Von Dohlen - Page Three    (m-341)




                                                         MARK      WHITE
                                                         Attorney General of Texas

            JOHN W. FAINTER, JR.
            First Assistant Attorney General

            RICHARD E. GRAY III
            Executive Assistant Attorney General

            Prepared by Bruce Youngblood
            Assistant Attorney General

            APPROVED:
            OPINION COMMITTEE

            Susan L. Garrison, Chairman
            Jon Bible
            Rick Gilpin
            Bruce Youngblood




                                               p. 1124